Opinion issued September 16, 2014




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-14-00690-CV
                             ———————————
                 IN RE ARTIS CHARLES HARRELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Artis Charles Harrell, an inmate proceeding pro se, has filed a

petition for writ of mandamus seeking to compel the respondent trial court to

vacate its order sustaining the district clerk’s contest to his affidavit of indigence,

claiming that the contest was untimely filed.1

1
      The underlying case is Artis Charles Harrell D/B/A Artistic Hair Salon v.
      Branch Brinson, et al., Cause No. 2006-02867, in the 189th District Court of
      Harris County, the Honorable William R. Burke, Jr. presiding. We denied
      relator’s similar mandamus petition. In re Harrell, No. 01-13-00535-CV,
      We deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a),

(d). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




      2014 WL 866062, at *1 (Tex. App.—Houston [1st Dist.] Mar. 4, 2014, no
      pet.).
                                        2